


117 HR 5386 IH: Shield and Protect Physician Peer-Reviews Act of 2021
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 5386
IN THE HOUSE OF REPRESENTATIVES

September 27, 2021
Mr. David Scott of Georgia introduced the following bill; which was referred to the Committee on Energy and Commerce

A BILL
To amend the Health Care Quality Improvement Act of 1986 to recognize that physicians need to be protected from abuses of the peer reviewed process, and for other purposes.


1.Short titleThis Act may be cited as the Shield and Protect Physician Peer-Reviews Act of 2021. 2.Recognizing that physicians need to be protected from abuses of the peer reviewed process (a)In generalSection 402 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101; Public Law 99–660) is amended by adding at the end the following new paragraph:

(6)Some peer reviewed decisions may be based on factors other than competence or professional conduct. The stated reason for a professional review action may not be the actual reason for the action, and the actual reason may not be apparent from the face of the action. The need to provide incentive and protection for physicians engaging in effective professional peer review must be balanced against the need to protect competent physicians from peer review decisions that are not based on professional competence or conduct.. (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Health Care Quality Improvement Act of 1986.

